  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SABINE SIMMONS,                 )
                                )
     Plaintiff,                 )
                                )    CIVIL ACTION NO.
     v.                         )      2:18cv640-MHT
                                )           (WO)
ALABAMA STATE UNIVERSITY        )
and LEON C. WILSON,             )
                                )
     Defendants.                )


                      RULE 26(f) ORDER

    The parties are reminded of the obligation, imposed

by Rule 26(f) of the Federal Rules of Civil Procedure,

to confer and to develop a proposed discovery plan.

Accordingly, it is ORDERED that the Rule 26(f) report

containing the discovery plan shall be filed as soon as

practicable but not later than October 4, 2019.

    Dispositive motions shall be filed no later than 180

days prior to the pretrial conference date, and discovery

will end 28 days before that date.   If the parties seek

to vary from that schedule, they should present, in the

plan, specific case-related reasons for the requested
variance.     In their Rule 26(f) report, however, the

parties    should     assume   that    the   180-day   and    28-day

requirements will apply.

      It is also the policy of this district that Rule

26(a)(3) witness list exchange (§ 9 Uniform Scheduling

Order (“USO”)), deposition designations (§ 10 USO), and

exchange of trial exhibits and evidence (§ 11 USO) occur

no later than 42 days prior to trial, to allow appropriate

time for filing and resolution of objections and motions

related    thereto.      The   parties   may   agree   to    earlier

deadlines, but later deadlines ordinarily will not be

allowed.

      This case ordinarily will be set for trial before

the   undersigned      judge   during    one   of   that     judge’s

regularly scheduled civil trial terms, within 14 to 16

months of this order if a term is available and, if not

available, then as soon as possible thereafter.                  The

pretrial date is normally set within four to eight weeks

of a scheduled trial term.            The dates of each judge’s

civil trial terms are available on the court’s website

                                 2
located at http://www.almd.uscourts.gov. Trial terms are

subject to change in the event the case is assigned to a

visiting judge.

    The scheduling order entered by the court will follow

the form of the Uniform Scheduling Order adopted by the

court.     The court may or may not hold a scheduling

conference   before   issuing       a   scheduling   order.   The

Uniform Scheduling Order also is available on the court’s

website.

    DONE, this the 25th day of September, 2019.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE




                                3
